Exhibit T3E.3 IN ORDER TO BE EFFECTIVE, THIS LETTER OF TRANSMITTAL MUST BE VALIDLY COMPLETED, DULY EXECUTED AND RETURNED TO THE DEPOSITARY, CANADIAN STOCK TRANSFER COMPANY INC., BY OCTOBER 19, 2012. IT IS IMPORTANT THAT YELLOW MEDIA’S SHAREHOLDERS (AS DEFINED HEREIN) PROPERLY COMPLETE, DULY EXECUTE AND RETURN THIS LETTER OF TRANSMITTAL ON A TIMELY BASIS IN ACCORDANCE WITH THE INSTRUCTIONS CONTAINED HEREIN AND IN THE MANAGEMENT PROXY CIRCULAR OF YELLOW MEDIA INC. DATED JULY 30, 2012. PLEASE CAREFULLY READ THE CIRCULAR AND THE INSTRUCTIONS SET OUT BELOW BEFORE COMPLETING THIS LETTER OF TRANSMITTAL. LETTER OF TRANSMITTAL FOR SHAREHOLDERS OF YELLOW MEDIA INC. TO: YELLOW MEDIA INC. ("YELLOW MEDIA" OR THE "CORPORATION") AND TO: CANADIAN STOCK TRANSFER COMPANY INC. (THE "DEPOSITARY ") This Letter of Transmittal is for use by holders of the Corporation’s: 4.25% Cumulative Redeemable First Preferred Shares, Series 1 (the "Preferred Shares Series 1"); 5.00% Cumulative Redeemable First Preferred Shares, Series 2 (the"Preferred Shares Series 2"); Cumulative Rate Reset First Preferred Shares, Series 3 (the"Preferred Shares Series 3"); Cumulative Rate Reset First Preferred Shares, Series 5 (the"Preferred Shares Series 5"); Cumulative Exchangeable First Preferred Shares, Series 7 (the"Preferred Shares Series 7"); and Common Shares (the"Common Shares") in connection with a recapitalization (the"Recapitalization") to be implemented by way of a plan of arrangement under section 192of the Canada Business Corporations Act, which Recapitalization is more particularly described in Yellow Media’s Management Proxy Circular dated July30, 2012 (the"Circular"). Capitalized terms used herein but not defined in this Letter of Transmittal shall have the meanings ascribed thereto in the Circular. This Letter of Transmittal must be received by the Depositary by October 19, 2012 in order for holders (the"Shareholders") of Preferred Shares Series 1, 2, 3, 5, and 7 (the "Preferred Shares") and Common Shares (collectively, the"Shares") to receive their Pro Rata Share of the Shareholder Consideration. In order for this Letter of Transmittal to be validly completed, the undersigned Shareholder is required to provide and complete the necessary information for each of the steps indicated below that are applicable to it or to any beneficial Shareholder on whose behalf the undersigned Shareholder holds the Shares. Shareholders whose Shares are registered in the name of an intermediary (an "Intermediary"), such as a broker, investment dealer, bank or trust company, or in the name of a depositary in which the Intermediary is a participant, should contact such Intermediary for instructions and assistance. 1 STEP1 DESCRIPTION OF THE TRANSMITTED SHARES All Shareholders must complete this Step. If space is insufficient, please attach a signed list (seeInstruction 6). The undersigned registered Shareholder hereby deposits with the Depositary, for exchange pursuant to the Recapitalization, the enclosed certificate(s) representing the transmitted Common Shares, details of which are as follows: COMMON SHARES Certificate Number Name in which the Common Shares are Registered Number of Common Shares Deposited TOTAL: (If space is not sufficient, please attach a list in the above form) The undersigned registered Shareholder hereby deposits with the Depositary, for exchange pursuant to the Recapitalization, the enclosed certificate(s) representing the transmitted Preferred Shares, details of which are as follows: PREFERRED SHARES Certificate Number Name in which the Preferred Shares are Registered Series of Preferred Shares Held Number of Preferred Shares Deposited TOTAL: (If space is not sufficient, please attach a list in the above form) 2 STEP2 AUTHORIZATION All Shareholders must complete this Step. The undersigned: 1. represents and warrants that the undersigned is the legal owner of the above listed Shares and has good title to the rights represented by the above mentioned certificates free and clear of all liens, charges, encumbrances, claims and equities and, together with all rights and benefits, and has full power and authority to execute and deliver this Letter of Transmittal and to deliver such certificates; 2. acknowledges receipt of the Circular; 3. represents and warrants that the Shares listed above represent all Shares beneficially owned, directly or indirectly, by the undersigned; 4. represents and warrants that the undersigned has not sold, assigned or transferred, nor has any agreement been entered into to sell, assign or transfer, any of the Shares listed above to any person, other than pursuant to the Recapitalization; 5. directs the Depositary to issue or cause to be issued the New Common Shares and the Warrants less any applicable withholding taxes, in the name indicated below and to send the New Common Shares and the Warrants to the address, or hold the same for pickup, as indicated in this Letter of Transmittal, unless otherwise indicated under Step4 – Special Delivery Instructions or Step5 – Special Registration Instructions below; 6. covenants and agrees to execute, upon request, any additional documents, transfers and other assurances as may be necessary or desirable to complete the exchange of the certificates evidencing the Shares for the New Common Shares and the Warrants to which the undersigned is entitled pursuant to the Recapitalization; 7. acknowledges that all authority conferred, or agreed to be conferred by the undersigned herein may be exercised during any subsequent legal incapacity of the undersigned and shall survive the death, incapacity, bankruptcy or insolvency of the undersigned and all obligations of the undersigned herein shall be binding upon any heirs, personal representatives, successors and assigns of the undersigned; 8. acknowledges that by virtue of the execution of this Letter of Transmittal, the undersigned shall be deemed to have agreed that all questions as to validity, form, eligibility (including timely receipt) and acceptance of any Shares deposited pursuant to the Recapitalization will be determined by Yellow Mediain its sole discretion and that such determination shall be final and binding and acknowledges that there shall be no duty or obligation on Yellow Media, the Depositary or any other person to give notice of any defect or irregularity in any deposit and no liability shall be incurred by any of them for failure to give such notice; and 9. undertakes and agrees that, to the extent that it is or becomes an affiliate (as such term is defined under Rule 144 under the U.S. Securities 1933 Act, as amended (the "1933 Act")), of Yellow Media, the undersigned will not resell New Common Shares or Warrants received in exchange for the transmitted Shares other than (i) pursuant to an effective registration statement under the 1933 Act, (ii) in accordance with Rule 144 under the 1933 Act, or (iii) otherwise in a transaction exempt from or not subject to the registration requirements of the 1933 Act. 3 SHAREHOLDER SIGNATURE(S) This box must be signed by the registered Shareholder(s) exactly as the registered Shareholder’s(s’) name(s) appear(s) on the certificate evidencing the Shares. See Instruction 3. If the signature is by a trustee, executor, administrator, guardian, attorney-in-fact, agent, officer of a corporation or any other person acting in a fiduciary or representative capacity, please provide the information described in Instruction5. Name: (please print) Signature: Capacity (Title): Address: Telephone: By signing above, and unless the Shareholder has completed Step3– Hold for Pick-Up, Step4 – Special Delivery Instructions or Step5–Special Registration Instructions (in which case registration or delivery should be made in accordance with those instructions), the New Common Shares and the Warrants to be issued to such Shareholder pursuant to the Recapitalization will be issued in the name of the Shareholder and forwarded to it at the address specified above (or if no such address or delivery instructions are made, to the latest address as shown on the registers of Shareholders maintained by or on behalf of Yellow Media). If the Recapitalization is not completed, the Shareholder directs the Depositary to return the enclosed certificate(s) in accordance with the instructions in the preceding sentence. U.S. SHAREHOLDER. See Instruction 8. A "U.S. Shareholder" is any Shareholder that is either (i)providing an address under "Step2 - Authorization" which is located within the United States or any territory or possession thereof or (ii)a U.S. person for United States federal income tax purposes. Indicate whether or not you are a U.S. Shareholder or are acting on behalf of a U.S. Shareholder: ☐ The owner signing this Letter of Transmittal represents that it is not a U.S. Shareholder and is not acting on behalf of a U.S. Shareholder; or ☐ The owner signing this Letter of Transmittal is a U.S. Shareholder or is acting on behalf of a U.S. Shareholder. By reason of use by the Shareholder of this Letter of Transmittal in the English language, the Shareholder is deemed to have required that any contract evidenced by the Recapitalization as accepted through this Letter of Transmittal, as well as all documents related thereto, be drawn exclusively in the English language. En utilisant une version anglaise de cette lettre d’envoi, le détenteur de valeur mobilière est réputé avoir exigé que tout contrat attesté par la Restructuration du capital, tel qu’il est accepté au moyen de cette lettre d’envoi, de même que tous les documents qui s’y rapportent, soient rédigés exclusivement en anglais. 4 STEP3 HOLD FOR PICK-UP ☐ Check here if the New Common Shares and the Warrants are to be held for pick-up at the office of the Depositary at which this Letter of Transmittal is deposited. STEP4 SPECIAL DELIVERY INSTRUCTIONS A Shareholder must complete this step only if it wishes to have the New Common Shares and the Warrants delivered to an address other than the latest address as shown on the registers of Shareholders maintained by or on behalf of Yellow Media. SPECIAL DELIVERY INSTRUCTIONS See Instructions 2 and 4. Name: (please print) Address: Telephone: If this Step4 has been completed, please ensure to complete Step6. STEP5 SPECIAL REGISTRATION INSTRUCTIONS SPECIAL REGISTRATION INSTRUCTIONS See Instructions 2 and 4. Name: (please print) Address: Telephone: If this Step5 has been completed, please ensure to complete Step6. STEP6 SIGNATURE GUARANTEE A Shareholder does not have to complete this step if it is the registered holder of the certificate(s) evidencing the Shares delivered with this Letter of Transmittal and has not completed either (i)Step4 – Special Delivery Instructions or (ii)Step5–Special Registration Instructions. In all other cases, a Shareholder must complete this Step6 by having its signature on this Letter of Transmittal guaranteed by an Eligible Institution, as such term is defined in Instruction 4 below (both a signature guarantee and a medallion guarantee are required). GUARANTEE OF SIGNATURE(S) Authorized Signature on behalf of Eligible Institution. See Instructions 2 and 4. Name: (please print) Signature: Name of Firm: Address: Telephone: Dated: 5 INSTRUCTIONS 1. Use of Letter of Transmittal This Letter of Transmittal (or a manually executed copy hereof) properly completed and signed as required by the instructions set forth below, together with any accompanying certificate(s) evidencing the Shares and all other documents required pursuant to the Recapitalization, must be received by the Depositary at the address specified on the back page of this document. The method used to deliver this Letter of Transmittal and any accompanying certificate(s) evidencing the Shares and all other required documents is at the option and risk of the person depositing same, and delivery will be deemed effective only when such documents are actually received. It is recommended that the necessary documentation be hand delivered to the Depositary, at the address specified on the back page of this document, and a receipt obtained. However, if such documents are mailed, it is recommended that registered mail be used and that proper insurance be obtained. 2. Hold for Pick-Up, Special Delivery or Special Registration Instructions Step3 should be completed only if the New Common Shares and the Warrants are to be held by the Depositary for pick-up. Step4 must be completed if the New Common Shares and the Warrants are to be sent to someone other than the person signing this Letter of Transmittal, or to the person signing this Letter of Transmittal at an address other than the address appearing on the registers of Shareholders maintained by or on behalf of Yellow Media. Step5 should be completed if the New Common Shares and the Warrants are to be issued in the name of a person other than the person signing this Letter of Transmittal. If either Step4 or Step5 are completed, the signature on this Letter of Transmittal must be guaranteed. See Step6 above and Instruction4 below. 3. Signatures This Letter of Transmittal must be completed and signed by the Shareholder, or by such Shareholder’s duly authorized representative (in accordance with Instruction5 below). (a) If this Letter of Transmittal is signed by the registered owner(s) of the accompanying certificate(s), such signature(s) on this Letter of Transmittal must correspond with the name(s) as registered or as written on the face of such certificate(s) without any change whatsoever, and the certificate(s) need not be endorsed. If such transmitted certificate(s) are owned of record by two or more joint owners, all such owners must sign this Letter of Transmittal. (b) If this Letter of Transmittal is signed by a person other than the registered owner(s) of the Shares or if the New Common Shares and the Warrants are to be issued to a person other than the registered holder(s): (i) such deposited certificate(s) must be endorsed or be accompanied by an appropriate share transfer power of attorney duly and properly completed by the registered owner(s); and (ii) the signature(s) on such endorsement or power of attorney must correspond exactly to the name(s) of the registered owner(s) as registered or as appearing on the certificate(s) and must be guaranteed in accordance with Instruction4 below. 6 4. Guarantee of Signatures If this Letter of Transmittal is executed by a person other than the registered Shareholder(s), or if the New Common Shares and the Warrants are to be issued to a person other than the registered Shareholder(s) or sent to an address other than the address of the registered Shareholders(s) as shown on the registers of Shareholders maintained by or on behalf of Yellow Media, such signature must be guaranteed by an Eligible Institution (as defined herein), or in some other manner satisfactory to the Depositary. An "Eligible Institution" means a Canadian Schedule1 chartered bank, a member of the Securities Transfer Agent Medallion Program (STAMP), a member of the Stock Exchange Medallion Program (SEMP) or a member of the New York Stock Exchange Inc. Medallion Signature Program (MSP). Members of these programs are usually members of a recognized stock exchange in Canada, members of the Investment Industry Regulatory Organization of Canada, members of the National Association of Securities Dealers or banks and trust companies in the United States. 5. Fiduciaries, Representatives and Authorizations Where this Letter of Transmittal or any certificate or security transfer or power of attorney is executed by a person as an executor, administrator, trustee, guardian, attorney-in-fact, or agent or on behalf of a corporation, partnership or association or is executed by any other person acting in a fiduciary or representative capacity, this Letter of Transmittal must be accompanied by satisfactory evidence of such person’s authority to act. The Depositary, in its sole discretion, may require additional evidence of authority or additional documentation. 6. Miscellaneous (a) If the space on this Letter of Transmittal is insufficient to list all certificates for Shares, additional certificate numbers and the number of Shares represented thereby may be included on a separate signed list affixed to this Letter of Transmittal. (b) If Shares are registered in different forms (e.g. "John Doe" and "J. Doe"), a separate Letter of Transmittal should be signed for each different registration. (c) No alternative, conditional or contingent deposits will be accepted. All depositing Shareholders waive, by execution of this Letter of Transmittal (or a copy thereof), any right to receive any notice of any defect or irregularity in any deposit. (d) The Shareholders covered by this Letter of Transmittal hereby unconditionally and irrevocably attorn to the non-exclusive jurisdiction of the courts of the Province of Québec. (e) Additional copies of the Letter of Transmittal may be obtained on request and without charge from the Depositary at the address specified on the back page of this document. 7. Lost Certificates If a certificate evidencing a Share has been lost or destroyed, this Letter of Transmittal should be completed as fully as possible and forwarded, together with a letter describing the loss or destruction of such, to the Depositary. The Depositary will respond to advise you of the replacement requirements. 7 8. Shareholders and Internal Revenue Service ("IRS") Form W-9 and IRS Form W-8 United States federal income tax law generally requires that a Shareholder who receives consideration in exchange for Shares provide the Depositary with (i) its correct Taxpayer Identification Number ("TIN") on a completed IRS Form W-9 if such Shareholder is a U.S. person for U.S. federal income tax purposes ("U.S. Holder"), or (ii) the appropriate and properly completed IRS Form W-8 if the Shareholder is not a U.S. Holder. In the case of a U.S. Holder who is an individual, the TIN is generally the individual’s social security number. If the Depositary is not provided with the correct information or an adequate basis for an exemption, the Shareholder may be subject to penalties imposed by the IRS and backup withholding (currently) at a rate of 28%. If withholding results in an overpayment of taxes, a refund may be obtained, provided that the requisite information is correctly furnished to the IRS in a timely manner. To prevent backup withholding, each U.S. Holder must timely provide the Depositary with the U.S. Holder’s correct TIN on IRS Form W-9, attached hereto, (or available from the IRS by calling 1-800-TAX-FORM (1-800-829-3676) or from the IRS website at http://www.irs.gov), which requires such U.S. Holder to certify under penalties of perjury, (1) that the TIN provided is correct (or that such U.S Holder is awaiting a TIN), (2) that (i) the U.S. Holder is exempt from backup withholding, (ii) the U.S. Holder has not been notified by the IRS that he, she or it is subject to backup withholding as a result of a failure to report all interest or dividends or (iii) the IRS has notified the U.S. Holder that he, she or it is no longer subject to backup withholding, and (3) that the U.S. Holder is a U.S. person for U.S. federal income tax purposes (including a U.S. resident alien). Certain Shareholders (including, among others, certain corporations and certain non-U.S. persons) are exempt from backup withholding and reporting requirements. To prevent possible erroneous backup withholding, a U.S. Holder exempt from backup withholding should furnish its TIN, check the box labeled "Exempt from backup withholding", and sign, date and send the IRS Form W-9 to the Depositary. If a U.S. Holder does not have a TIN, such U.S. Holder should: (i) consult the attached IRS Form W-9 for instructions on applying for a TIN, (ii) write "Applied For" in the space for the TIN in Part 1 of the IRS Form W-9, and (iii) sign and date the IRS Form W-9. In such case, back-up withholding may apply to any payment made to such U.S. Holder prior to the time a properly certified TIN is provided to the Depositary, and if the Depositary is not provided with a TIN within sixty (60) days, such withheld amounts will be paid over to the IRS. If the IRS Form W-9 is not applicable to a Shareholder because such Shareholder is not a U.S. person for U.S. federal income tax purposes, such Shareholder will instead need to submit an appropriate and properly completed IRS Form W-8, signed under penalty of perjury. IRS Form W-8BEN (or other appropriate Form W-8) may be obtained from the Depositary. A SHAREHOLDER WHO FAILS TO PROPERLY COMPLETE THE IRS FORM W-9 ATTACHED TO THIS LETTER OF TRANSMITTAL OR, IF APPLICABLE, THE APPROPRIATE IRS FORM W-8, MAY BE SUBJECT TO BACKUP WITHHOLDING OF 28% (CURRENTLY) OF THE GROSS PROCEEDS OF ANY PAYMENTS MADE TO SUCH SHAREHOLDER PURSUANT TO THE OFFER. SEE IRS FORM W-9 ATTACHED HERETO FOR ADDITIONAL INFORMATION. Internal Revenue Service Circular 230 Notice TO ENSURE COMPLIANCE WITH INTERNAL REVENUE SERVICE CIRCULAR 230, YOU ARE HEREBY NOTIFIED THAT: (A) ANY DISCUSSION OF UNITED STATES FEDERAL TAX ISSUES IN THIS LETTER OF TRANSMITTAL IS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, BY SHAREHOLDERS FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON SHAREHOLDERS UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED; (B) SUCH DISCUSSION IS WRITTEN TO SUPPORT THE PROMOTION OR MARKETING OF THE TRANSACTIONS OR MATTERS ADDRESSED HEREIN; AND (C) SHAREHOLDERS SHOULD SEEK ADVICE BASED ON THEIR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR. 8 INTERNAL REVENUE SERVICE FORM W-9 9 10 11 12 Office of the Depositary: By Mail: Canadian Stock Transfer Company Inc. Attention: Corporate Restructures P.O Box 1036 Adelaide Street Postal Station Toronto, Ontario M5C 2K4 By Hand or Courier: Canadian Stock Transfer Company Inc. Attention: Corporate Restructures 320 Bay Street Basement Level (B1) Toronto, Ontario M5H 4A6 Any questions and requests for assistance with completing this Letter of Transmittal may be directed to the Depositary at 1-800-387-0825 or (416) 682-3860 or by sending an email to inquiries@canstockta.com. 13
